Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                           NEWS RELEASE #013


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 17th day of March, 2015, are as follows:



BY JOHNSON, C.J.:


2014-C -1475        MICHAEL O. READ v. WILLWOODS COMMUNITY (Parish of Jefferson)

                    Because we find there is no fixed term employment contract, Mr.
                    Read was an at-will employee who could essentially be terminated
                    at any time.    Thus, Mr. Read has no enforceable action under
                    Louisiana law for damages for his dismissal. We therefore reverse
                    the ruling of the court of appeal.
                    REVERSED AND RENDERED.
03/14/15


                      SUPREME COURT OF LOUISIANA

                                 NO. 2014-C-1475

                               MICHAEL O. READ

                                      VERSUS

                          WILLWOODS COMMUNITY

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
              FIFTH CIRCUIT, PARISH OF JEFFERSON


JOHNSON, Chief Justice

      We granted this writ application to determine whether the lower courts erred

in finding plaintiff, Michael O. Read, and defendant, Willwoods Community, entered

into a fixed term employment contract for five years. For the reasons set forth below,

we hold the evidence in the record does not provide a reasonable factual basis for the

lower courts’ findings. Further, based on our review of the record, the jury’s findings

were clearly wrong. We therefore reverse the ruling of the court of appeal.

                    FACTS AND PROCEDURAL HISTORY

      Willwoods is a non-profit corporation subject to the precepts of the Roman

Catholic Church providing ministries in affordable housing, faith and marriage,

WLAE TV and Eucharistic Adoration. Willwoods is governed by a Board of

Trustees. In January of 2009, John Becker was chairman of the Board and Patrick

Veters was vice chairman. Numerous others served as board members, including

Monsignor Christopher Nalty and Dr. Frank Schmidt. Father Thomas Chambers

served as president of Willwoods. In early 2009, Willwoods established the position

of “Executive Director” as part of a succession plan to eventually succeed Father

Chambers, who was then 74 years old. At a board meeting on January 20, 2009, a


                                          1
search and hiring committee was appointed to fill the position of Executive Director.

The hiring committee was chaired by Mr. Veters, who was joined by Mr. Becker, Dr.

Schmidt, and Monsignor Nalty.

      Later in January of 2009, Mr. Read had dinner with his wife, mother and Father

Chambers, who was a family friend. Mr. Read learned from Father Chambers that

Willwoods was conducting a search for his successor. Mr. Read expressed interest,

noting that working for a non-profit was something he would like to do before

retirement. Several days later, Mr. Becker contacted Mr. Read regarding his interest

in the position and asked him to submit a curriculum vitae. At the time, Mr. Read was

65 years old and an employee of Capital One Bank for more than eight years.

      On February 19, 2009, the search committee interviewed three potential

candidates, including Mr. Read. All three candidates were considered extremely

qualified. Mr. Read was already known to the committee members with varying

degrees of familiarity. Because the Executive Director would work closely with

Father Chambers, Mr. Read was considered an ideal candidate due to their friendship.

Mr. Read asserts that during the interview Mr. Veters asked him if, given his age of

65, he was prepared to commit to a period of employment for five or six years, to

which Mr. Read responded affirmatively. While the search committee members did

not have a recollection of the specific questions asked during the interview, they were

in general agreement that Willwoods was looking for a dedicated employee who

would not leave the job after a few months, and they did not want to go through the

search process again any time soon. The committee members also unanimously

testified that they never discussed or contemplated offering a specific term of

employment to any of the candidates. No offer of employment was made to any of the

three candidates on that date.



                                          2
      The committee met some time later to discuss the candidates and unanimously

chose Mr. Read for the Executive Director position. Mr. Read testified he was first

informed of Willwoods’ decision at the Willwoods Gala on March 28, 2009, when

Mr. Becker pulled him aside and told him that he was selected by the committee and

Mr. Veters would contact him to set up a meeting to discuss the details of the job.

That meeting occurred on April 24, 2009, at which time Mr. Read was formally

offered and accepted the job. At the meeting, the parties discussed specifics such as

salary, benefits, starting date and that the Executive Director would serve on the

Board and the Executive Committee. There was no discussion at that meeting

regarding a specific term of employment. There was no written contract of

employment.

      Mr. Read began employment as Executive Director of Willwoods on June 1,

2009. In the Spring of 2010, it became apparent to the Board that there was an issue

regarding Mr. Read’s continued employment. Mr. Read testified that in late April of

2010 he learned from Mr. Becker that the committee was meeting to discuss his

termination. Mr. Read further testified he had no prior knowledge that there was a

problem. Mr. Read met with Mr. Becker and Mr. Veters on May 25, 2010, to discuss

the situation at which time Mr. Read was advised his employment at Willwoods was

“not going to work.” Mr. Read did not receive any formal notice of termination at that

time and he continued to work at the Willwoods office, testifying that he still hoped

things could be worked out. There was testimony that Mr. Read was asked to submit

a voluntary resignation, which Willwoods asserts was offered as a courtesy to Mr.

Read. Mr. Read refused to resign. Although there is some dispute in the record

regarding the exact day, Mr. Read last worked at the Willwoods office some time in

June of 2010. On June 23, 2010, Willwoods’ attorney sent a formal termination letter



                                          3
to Mr. Read.1

       Mr. Read subsequently filed suit against Willwoods alleging it had breached

their five-year employment contract, seeking damages consisting of the remainder of

his salary and benefits for the five-year period. The matter was tried before a jury who

found in favor of Mr. Read by a 9-3 vote. Nine jurors specifically found there was a

limited duration employment contract between Mr. Read and Willwoods and the

duration of that contract was five years. The trial court denied Willwoods’ motions

for judgment notwithstanding the verdict and new trial, and entered judgment on the

jury’s verdict. The trial court calculated damages based on a pre-trial stipulation of

the parties and awarded plaintiff $510,328.75 in damages, together with interest from

the date of judicial demand and all costs of the proceeding. Willwoods appealed and

the court of appeal affirmed.2 Willwoods filed a writ application with this court,

which we granted.3

                                        DISCUSSION

       The employer-employee relationship is a contractual relationship, and thus an

employer and employee may negotiate the terms of an employment contract and agree

to any terms not prohibited by law or public policy.4 Louisiana law provides that

employment contracts are either limited term or terminable at will. Under a limited

term contract the parties agree to be bound for a certain period during which the

employee is not free to depart without assigning cause nor is the employer at liberty

to dismiss the employee without cause. When a contract does not provide for a



      1
       Evidence regarding the details of Mr. Read’s termination was not presented at trial.
Willwoods specifically waived its affirmative defense that Mr. Read was fired for cause.
       2
           Read v. Willwoods Community, 14-20 (La. App. 5 Cir. 5/21/14), 140 So. 3d 807.
       3
           Read v. Willwoods Community, 14-1475 (La. 10/31/14), 151 So. 3d 612.
      4
           Quebedeaux v. Dow Chemical Co., 01-2297 (La. 6/21/02), 820 So. 2d 542, 545.

                                                4
limited term, an employer can dismiss the employee at any time and for any reason

without incurring liability.5 When the employer and employee are silent on the terms

of the employment contract, the Civil Code provides the default rule of

employment-at-will.6

       A contract is formed by the consent of the parties established through offer and

acceptance.7 Thus, an enforceable contract requires a meeting of the minds.8 Unless

the law requires a certain formality, offer and acceptance can be made orally.9

Because there is a presumption that employment is at will, Mr. Read, as the party

seeking damages under an alleged contract of employment for a limited term, bears

the burden of proving he had a meeting of the minds with Willwoods on the term of

employment.10


       5
            These principles are codified in our Civil Code:

        La. C.C. art. 2746 provides: “A man can only hire out his services for a certain limited time,
or for the performance of a certain enterprise.”

       La. C.C. art. 2747 provides: “A man is at liberty to dismiss a hired servant attached to his
person or family, without assigning any reason for so doing. The servant is also free to depart
without assigning any cause.”

       La. C.C. art. 2749 provides: “If, without any serious ground of complaint, a man should send
away a laborer whose services he has hired for a certain time, before that time has expired, he shall
be bound to pay to such laborer the whole of the salaries which he would have been entitled to
receive, had the full term of his services arrived.”

        La. C.C. art. 2750 provides: “But if, on the other hand, a laborer, after having hired out his
services, should leave his employer before the time of his engagement has expired, without having
any just cause of complaint against his employer, the laborer shall then forfeit all the wages that may
be due to him, and shall moreover be compelled to repay all the money he has received, either as due
for his wages, or in advance thereof on the running year or on the time of his engagement.”
       6
           See La. C.C. art. 2747; Quebedeaux, 820 So. 2d at 545.
       7
           La. C.C. art. 1927.
       8
           State v. Pelas, 99-0150 (La. App. 1 Cir. 11/5/99), 745 So. 2d 1215.
       9
           La. C.C. art. 1927.
       10
          See La. C.C. art. 1831; Suire v. Lafayette City-Parish Consol. Government, 04-1459 (La.
4/12/05), 907 So. 2d 37, 58; Krielow v. R&H Supply, Inc., 13-217 (La. App. 3 Cir. 10/9/13), 123 So.
3d 1235, 1238; Clark v. Christus Health Northern Louisiana, 45,663 (La. App. 2 Cir. 9/22/10), 47
So. 3d 1135, 1140; Saacks v. Mohawk Carpet Corp., 03-0386 (La. App. 4 Cir. 8/20/03), 855 So. 2d
359, 364, writ denied, 03-2632 (La. 12/12/03), 860 So. 2d 1158; Brodhead v. Bd. of Trustees for

                                                  5
       When an employee is hired under a limited term contract and is terminated

without cause, the employer is liable to the employee for the amount of salary due

under the contract.11 Mr. Read asserted damages consisting of the remainder of his

salary and benefits under a five-year contract. Because Mr. Read is seeking

enforcement of an oral contract for more than five hundred dollars, the Civil Code

requires that the contract be proved by the testimony of “one witness and other

corroborating circumstances.”12 In Suire, we explained that “[t]he plaintiff himself

may serve as the witness to establish the existence of the oral contract. The ‘other

corroborating circumstances’ need only be general in nature; independent proof of

every detail of the agreement is not required. But, the other corroboration must come

from a source other than the plaintiff.”13 We must determine whether Mr. Read

sustained his burden of proving the existence of an oral contract for a limited term of

five years pursuant to La. C.C. art. 1846.

       The existence or non-existence of a contract is a question of fact, and the trial

court’s determination of this issue will not be disturbed unless manifestly erroneous

or clearly wrong.14 Similarly, the issue of whether there were corroborating

circumstances sufficient to establish an oral contract is a question of fact.15 When



State Colleges and Universities, 588 So. 2d 748, 752 (La. App. 1st Cir. 1991), writ denied, 590 So.
2d 597 (1992).
       11
         La. C.C. Art. 2749; Andrepont v. Lake Charles Harbor and Terminal Dist., 602 So. 2d 704,
706-07 (La. 1992).
       12
            La. C.C. art. 1846.
       13
907 So. 2d at 58.
       14
          DePodesta v. Breaux, 12-1594 (La. App. 4 Cir. 5/29/13), 116 So. 3d 1017, 1021; Dubois
Const. Co. v. Moncia Const. Co., Inc., 39,794 (La. App. 2 Cir. 6/29/05), 907 So. 2d 855, 857;
Townsend v. Urie, 00–0730 (La.App. 1 Cir. 5/11/01), 800 So. 2d 11, 15, writ denied, 01-1678 (La.
9/21/01), 797 So. 2d 674.
       15
           Commercial Flooring and Mini Blinds, Inc. v. Edenfield, 13-0523 (La. App. 1 Cir.
2/14/14), 138 So. 3d 30, 36; Pennington Construction, Inc. v. RA Eagle Corp., 94-0575 (La. App.
1 Cir. 3/3/95), 652 So. 2d 637, 639.

                                                6
evaluating the evidence needed to establish the existence or non-existence of a

contract, the trier of fact is allowed to make credibility determinations.16 The standard

of review we must apply to a trial court’s or a jury’s findings of fact is well settled.

A reviewing court may not set aside a trial court’s or a jury’s finding of fact in the

absence of “manifest error” or unless it is “clearly wrong.”17 This court has stated a

two-part test for the reversal of a factfinder’s determinations: 1) the appellate court

must find from the record that a reasonable factual basis does not exist for the finding

of the trial court, and 2) the appellate court must further determine that the record

establishes that the finding is clearly wrong or manifestly erroneous.18 We are

cognizant of the fact that we must do more than merely review the record for some

evidence that supports the lower court’s finding.19 Rather, the reviewing court must

review the entire record before it and determine whether the jury’s finding was clearly

wrong or manifestly erroneous.20 With the foregoing legal standards in mind, our

review of the entire record compels us to conclude that it does not contain sufficient

evidence from which a rational trier of fact could find that Mr. Read and Willwoods

had a meeting of the minds regarding a five-year employment contract.

         In affirming the jury’s verdict, the court of appeal found Mr. Read met his

burden of proving the existence of a limited term oral employment contract based on

his own testimony, as well as other generally corroborative evidence. Specifically, the

court pointed to Mr. Read’s testimony that during his interview Mr. Veters “made a


         16
         Matherne v. Barnum, 11-0827 (La. App. 1 Cir. 3/19/12), 94 So. 3d 782, 787, writ denied,
12-0865 (La. 6/1/12), 90 So. 3d 442; Imperial Chemicals Ltd. v. PKB Scania (USA), Inc., 04-2742
(La. App. 1 Cir. 2/22/06), 929 So. 2d 84, 93, writ denied, 06-0665 (La. 5/26/06), 930 So. 2d 31.
         17
              Stobart v. State through Dept. of Transp. and Development, 617 So. 2d 880, 882 (La.
1993).
         18
              Id.
         19
              Id.
         20
              Id.

                                                  7
statement that the committee did not want to go through this procedure again anytime

soon, and said that they were looking for someone to make a commitment for five to

six years.”21 The court stated that it was not holding that Mr. Veters’ single interview

question, by itself, established the fixed-term employment contract.22 Rather, the court

reasoned that this question, in conjunction with other corroborating facts and

circumstances, formed a factual basis from which the jury could reasonably infer a

meeting of the minds between the parties concerning a five-year employment

contract.23 The court found Mr. Read’s decision to leave “secure employment” with

Capital One Bank for employment with Willwoods corroborated his claim that he

only accepted Willwoods’ offer of employment on the condition it would be for a

fixed term.24 The court further noted that testimony from the committee members

indicating their interest in Mr. Read’s future and his level of commitment, their

expressed need for a commitment longer than one year, and Monsignor Nalty’s

admission that the succession plan was probably between five and ten years, generally

corroborated Mr. Read’s assertion that there was a meeting of the minds concerning

a five-year employment contract.25 We disagree.

       For a mandatory term employment contract to exist, “the parties [must] have

clearly agreed to be bound for a certain period of time during which the employee is

not free to depart without assigning cause and the employer is not free to depart

without giving a reason.”26 The evidence in the record falls far short of what is needed


       21
            Read, 140 So. 3d at 815.
       22
            Id.
       23
            Id. at 815-16.
       24
            Id. at 816.
       25
            Id. at 816-17.
       26
          Daybrook Fisheries, Inc. v. Ketnor, 01-0388 (La. App. 4 Cir. 1/22/03), 839 So. 2d 223, 225
(internal citations removed).

                                                 8
to establish a contract under which neither Mr. Read nor Willwoods were free to

terminate their employment relationship for five years. The crux of the court of

appeal’s ruling, as well as Mr. Read’s claim, are statements attributed to Mr. Veters

during the interview on February 19, 2009, inquiring about Mr. Read’s willingness

to “commit to employment for five or six years” considering his age, and testimony

from the other committee members regarding their desire to hire an employee willing

to work for longer than a year. However, the relevant testimony fails to prove a clear

agreement between Mr. Read and Willwoods regarding a limited term employment

contract. Mr. Read testified about the interview:

      Q:     Would you call this a chit chat or a social occasion, or something
             else? How would you describe this?

      A:     This was a normal interview we were going through.

Mr. Read explained:

      A:     During the meeting, Pat Veters made a statement that the
             committee did not want to go through this procedure again
             anytime soon, and said they were looking for someone to make a
             commitment for five to six years. Pat was seated right across from
             me, and he looked at me, and he said, “Mike, given your age of
             65, are you prepared to make such a commitment.” And I told Pat
             that I was. I had a very secure position at Capital One. I’d been
             here as a Senior Vice President for over eight years. And I
             planned to retire there by staying there up through age 70. We
             also had, I had two special needs children…for whom [my wife]
             and I both provide financial and emotional support. So, when Pat
             asked the question are you prepared to commit for a period of five
             to six years that was pivotal in my decision to consider leaving
             Capital One, and to go to Willwoods.

      Q:     And how did you respond to Pat’s question?

      A:     I said, I absolutely was.

      Q:     And why did you respond that way?

      A:     Because I needed the security of the five year commitment.

      Q:     And how did you view that question and your answer to the
             question?


                                          9
      A:    When Pat asked me that question, and I answered, yes. I felt we
            had a meeting of the minds. They wanted a five year commitment.
            I wanted a five year commitment. I felt very comfortable. If I had
            answered that question no, the meeting would have ended right
            here, because I would have disqualified myself. And we never
            would have gone any further.

The committee members also testified regarding their recollection of this

conversation. Monsignor Nalty testified:

      Q:    But you do recall, don’t you, that Mr. Veters asked Mr. Read
            something about how long he intended to work, is that right?

      A:    I think that given Mike’s age Mr. Veter’s, Pat, asked Mike what
            are you thinking in terms of employment here? Because we’re
            talking about a process, and we didn’t know if Mike was getting
            ready to retire, and he just wanted to work here for six months, or
            a year. Or whether he thought that he would be here longer. So,
            it was just a general interview question. Just like if you came in
            to hire somebody to work at your restaurant. You want to work
            here for the summer, or you want to work here for a few years?
            And what are your intentions? So the question revolved around
            that.

      Q:    The committee wasn’t into hiring someone for six months, or a
            year?

      A:    No....We didn’t know how long the transition was going to go. To
            bring someone into this community with the relationship that’s in
            it, and to have them leave after six months we would have
            thought that was not our intention. Yeah. We did want someone
            who [was] desirous of staying there longer. Yeah.

      Q:    Longer than what?

      A:    We didn’t know. Because we didn’t know how long Father Tom
            was going to be there. He’s still there.

      Q:    Earlier you told the jury longer than six months or a year. Are you
            changing that testimony?

      A:    What I mean is, is that we didn’t want someone who was going to
            treat Willwoods like a revolving door.

      Q:    So the subject came up?

      A:    The subject came up. Yeah. The subject came up. Pat Veters
            asked Mike do you mean this? How long do you want to work?
            Because, I think, we all thought Mike was getting ready to retire.


                                         10
             And Mike said, whatever it takes. As long as I can work. Which
             is kind of how we treated Father Tom. Father Tom will work until
             something happens to him, or he doesn’t want to work, or
             obviously if he became incapacitated we wouldn’t want him.”

Mr. Becker testified similarly:

      Q:     Isn’t it also true that Pat Veters asked Mike, in view of his age,
             which was 65, whether he was willing to commit to the job?

      A:     I don’t exactly recall what Pat said. My feeling was and, I think,
             I asked Mike this. This is a real job and this is not an extra
             curricular or another Board to be on, or another situation to be
             involved with. That wouldn’t be a significant position. That’s
             what I recall.

             ***

      Q:     Now, as a member of that committee you weren’t interested in
             hiring a new Executive Director for six months or a year were
             you?

      A:     We didn’t have a feeling as to the time. We had hired an
             Executive Director who we felt would perform in that capacity
             and be ready when the time came with no definite time in mind.
             When the time came to take over further responsibility if [Father
             Chambers] left or died, or anything of that sort.

      Q:     But it was expressed to Mike wasn’t it along the lines, say, “Look
             Mike, we don’t want to have to go through this process anytime
             again soon.” Wasn’t that told to Mike?

      A:     That was an expectation that we had that we didn’t want to go
             through that again, but I don’t know whether it was exactly told
             to Mike that way.

Mr. Veters also testified:

      Q:     Did you ask Mike Read during the interview if he was prepared
             to make a commitment for a certain period of time?

      A:     I don’t recall any specific words that were used during the
             interview.

      Q:     Did you ask Michael Read if he was prepared to commit to
             Willwoods for a period of five or six years?

      A:     I don’t recall saying that. I recall the [gist] of the conversation I
             had, and I recall what my intent was, but I don’t recall the specific
             words used.


                                          11
      Q:    Now, at the time of these interviews, of the three people including
            Mike Read, Willwoods was interested, wasn’t it, in hiring
            somebody who was going to make a commitment to Willwoods
            for a certain period of time. Is that true?

      A:    On my behalf, no. I can’t speak for everybody in the committee,
            but I can speak for myself.

      Q:    That wasn’t important to you?

      A:    Not for, as you read it, for a certain period of time.

      Q:    Yes.

      A:    What was important to me was that that person for the Executive
            Director position would give it his best efforts. Particularly with
            Mike. Mike was coming to us at an age of 65. And quite frankly,
            many people retire. And I wanted to make sure with Mike, more
            than the other candidates, that he was prepared to give it his best
            efforts, and I was interested in how long he thought he might
            work. I was looking for him to give it a good run. And if his
            intent was to come to Willwoods to a nonprofit, work six months
            to one year, and then retire that didn’t appeal to me.

      Q:    But it was important to you, Pat Veters, that someone would be
            hired who was going to make a commitment to be there for a
            certain period of time?

      A:    No. It was important that they would give their best efforts to
            work at their job as hard and long as they can. That’s what Mike
            told me. When I asked him a question we ended our interview
            with Mike answering, Pat, I’m going to work at this job as hard
            and as long [as] I can do it, and give it my best efforts. When he
            told me that I was satisfied.

Dr. Schmidt recalled Mr. Veter’s question to Mr. Read:

      Q:    Do you remember any questions that may have been asked by Pat
            Veters to Mr. Read?

      A:    ...Toward the end of the interview Mr. Veters did ask what he
            thought about his future, and every member of the committee was
            aware of the fact that at the time we interviewed him he was 65
            years of age, and wondered whether he was interested in working
            for a longer time, or what his plans were for the future, and as I
            remember Mr. Read said that he felt that he would like to work as
            long as he felt he could be productive and could make a
            contribution. But it was sort of an aside really toward the end of
            the interview.



                                         12
      Q:        Did you ever hear Pat Veters extend an offer to Mr. Read for a
                certain term of employment?

      A:        No, I did not.

                ***

      Q:        It’s correct, isn’t it, that the hiring committee...was not going
                through this process of hiring an Executive Director if only for
                one year, would you agree with that?

      A:        No, I think that’s essentially true. Yes.

We find this testimony, considered along with Mr. Read’s decision to leave his job

at Capital One, and Monsignor Nalty’s testimony that the succession plan to replace

Father Chambers could last five to ten years, insufficient to prove that Willwoods

intended to enter into a five-year employment contract. Even if we accept that Mr.

Read personally believed Willwoods wanted a five or six year contract, this belief

was clearly unilateral. According to the undisputed testimony of all of the committee

members, a specific term of employment was never discussed or considered for the

Executive Director position. Moreover, there was undisputed testimony that since its

inception in 1978, Willwoods had never offered any employee a contract for a

definite term.

      Most troublesome for Mr. Read is the fact that there was absolutely no

discussion or mention of a particular length or term of employment after this general

discussion at his initial interview on February 19, 2009. At the time of the interview,

no employment contract, whether fixed term or at will, was created. By its very

definition, a contract is an agreement between two or more parties whereby

obligations are created, modified or extinguished.27 Because consent to form a

contract is established through offer and acceptance, an actual offer is indispensable




      27
           La. C.C. art. 1906.

                                             13
and no offer of employment was made at the initial interview.28 The record clearly

demonstrates that there was no intent by Willwoods to offer a contract of employment

to any of the three applicants on the date of the interview. Although Mr. Read

testified that he was told at the interview that they wanted to hire him, he also

admitted at trial that he was not offered the job at that time, nor did he have any

assurance that he would actually get the job. The committee members also testified

that no job offer was extended to Mr. Read on that date, noting the committee had

another candidate to interview after Mr. Read. Thus, it was impossible for Mr. Read

to consent to a fixed term contract on that date because no offer of employment was

tendered.

      Mr. Read was eventually offered and accepted the job at a meeting on April 24,

2009. However, the record is devoid of evidence that a limited term employment

contract was offered by Willwoods at that time. Although the parties discussed

numerous important job specifics at that meeting, there was absolutely no discussion

of a five-year employment contract. Mr. Read admitted:

      Q:        So, you talked about vacation, fringe benefits. You talked about
                starting date. You talked about salary, you talked about all of
                these things. But you didn’t talk about a five or six year term at
                that time, did you?

      A:        Did not talk about that.

      Q:        John Becker, and no one from Willwoods ever said, this is a five
                year contract?

      A:        Did not.

Moreover, the evidence is undisputed that Mr. Read never inquired about, or

requested, a specific term of employment from Willwoods at any time: not at the

interview, not when he was offered the job, not when he accepted the job, and not



      28
           See La. C.C. art. 1927.

                                            14
after he began employment. Mr. Read is an experienced attorney who practiced estate,

corporate and real estate law for more than 20 years before pursuing other interests.

He worked for six years in an insurance brokerage and risk management consulting

firm before leaving to work for Hibernia National Bank in 2000. Mr. Read was a

Senior Vice President at Hibernia heading its client advisory services department,

working with businesses and individuals on wealth transition strategies. He continued

with Capital One Bank when it acquired Hibernia in 2005. Considering Mr. Read’s

advanced education and level of professional and business experience, we find it

unreasonable that he would rely on the interview discussion as a basis to assert a

specific five-year employment contract. None of the statements and questions at the

pre-employment interview rise to the level of a promise of a definite term of

employment and do not create an enforceable obligation.

      Further, the fact that Mr. Read chose to leave his at-will employment with

Capital One to accept the job at Willwoods does not constitute sufficient proof to

corroborate the existence of a fixed-term employment contract. Other than Mr. Read’s

subjective belief, the record is void of any objective evidence of his job security at

Capital One. Additionally, Monsignor Nalty’s testimony regarding the possibility that

the succession plan could last five to ten years does not legally suffice to establish or

corroborate the existence of a five-year contract. His testimony demonstrates there

was no fixed time line for a succession plan because it was uncertain how long Father

Chambers would be able to perform his duties and unknown when the succession

would need to take effect.

      Based on the undisputed evidence in the record, we conclude there is no

reasonable interpretation of the evidence which would support a finding that Mr.

Read and Willwoods had a meeting of the minds relative to a five-year limited term



                                           15
employment contract. Without facts showing a meeting of the minds regarding a

contract of employment for a set duration of time, what remains is a contract of

employment terminable at will.29

                                     CONCLUSION

       After our review of the entire record, we hold that Mr. Read failed to meet his

burden of proving the existence of an oral contract for a limited term of five years

pursuant to La. C.C. art. 1846. There is no reasonable interpretation of the evidence

in the record to find there was a meeting of the minds which would support the jury’s

finding that Mr. Read and Willwoods entered into a five-year employment contract.

The jury’s finding on this issue was clearly wrong.

       Because we find there is no fixed term employment contract, Mr. Read was an

at-will employee who could essentially be terminated at any time. Thus, Mr. Read has

no enforceable action under Louisiana law for damages for his dismissal. We

therefore reverse the ruling of the court of appeal.

                                         DECREE

       Reversed and rendered.




       29
         See Brodhead v. Board of Trustees for State Colleges and Universities, 588 So. 2d 748,
752 (La. App. 1st Cir. 1991).

                                              16